Title: Tobias Lear to Thomas Jefferson, 20 May 1793
From: Lear, Tobias
To: Jefferson, Thomas



[Philadelphia] May 20th 1793

T. Lear has the honor, by the President’s command, to return to the Secretary of State the following letters &c. which were laid before the President on Saturday the 18th currt.
A Letter from Mr Short of the 6th of March.
Copy of Letters to & from the Governor of St Augustine.
Copy of treaties between the Spaniards & several of the Indian Nations.
Copy of a letter to the Minister of France of 15th curt.
Translation of Mr Genet’s letter of Credence.
Do of Mr Ternant’s letter of recall.
There is also enclosed a letter from Mr Vall Travers to the President, which he wishes the Secretary of State to peruse & give thereto such an Answer as may be proper.
